Citation Nr: 1700864	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  99-03 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for a traumatic brain injury. 

4.  Entitlement to an evaluation in excess of 30 percent for headaches. 

5.  Entitlement to a compensable evaluation for pseudo folliculitis of the face. 

6.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).

7.  Entitlement to service connection for major depressive disorder. 

8.  Entitlement to service connection for a lumbosacral strain, degenerative disc disease L5-S1, and degenerative joint disease L4-5, L5-S1. 
9.  Entitlement to service connection for a left upper ulnar nerve condition.

10.  Entitlement to service connection for carpal tunnel syndrome. 

11.  Entitlement to service connection for a chronic seizure disorder. 

12.  Entitlement to service connection for attention deficit hyperactivity disorder as secondary to PTSD.

13.  Entitlement to service connection for a dental condition for VA compensation purposes.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1975.

These mattes come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

On January 6, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Phoenix, Arizona, that the Veteran died in July 2016.


CONCLUSION OF LAW

Due to the death of the Veteran the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  VA has been notified that the Veteran passed away in July 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


